03/29/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                  Case Number: DA 21-0521
                           DA 21-0521

                PLANNED PARENTHOOD OF MONTANA, et al.,

                                                    Plaintiffs-Appellees,
                                   v.

      STATE OF MONTANA, by and through AUSTIN KNUDSEN, IN HIS
              OFFICIAL CAPACITY AS ATTORNEY GENERAL,


                                                  Defendant-Appellant.


                               ORDER


      Upon consideration of Appellant’s motion for a 8-day extension of

time, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 15, 2022, within which to prepare, serve,

and file its reply brief.




DD                                                            Electronically signed by:
                                                                      Jim Rice
                                                         Justice, Montana Supreme Court
                                                                  March 29 2022